Broyles, C. J.
1. Hnder the facts of the case the admission of the testimony complained of in the first ground of the amendment to the motion for a new trial was not error.
2. There is no merit in ground 2 of the amendment to the motion for a new trial. The record shows that a witness for the defendant, who had just testified to the good character of the accused, was asked by the solicitor-general, on cross-examination, the following question: " Did you know that this man Harrison, the defendant, is charged with the offense of stealing gasoline from a drug-store out here in West End, breaking into the gasoline tank and stealing gasoline ? ” The witness answered, “ I have just heard it.” The admission of the evidence was not error for any reason assigned. Moreover, substantially the same evidence was subsequently given by the same witness, without any objection.
3. Ground 3 of the amendment to the motion for a new trial is disapproved by the trial court.
4. Complaint is made in the remaining special ground of the of the motion for a new trial, that the court erred in its charge upon the impeachment of witnesses, because the charge contained *218no reference to the impeachment of a witness by proof of previous statements made by him which were material to the case and to his testimony and contradictory to his testimony upon the trial of the case. It is alleged in the ground that this omission was error, because “the principal ground on which the principal witness for the prosecution was sought to be impeached was by proof of contradictory statements which were material to the issue on trial and which were made on a previous trial in the city court.” There is no merit in this ground of the motion, as a careful examination of the brief of evidence fails to disclose any such contradictory statements.
5. The conviction was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.